***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                          IN RE BRIAN P.*
                             (AC 43032)
                 DiPentima, C. J., and Alvord and Moll, Js.

                                  Syllabus

The respondent parents appealed from the judgment of the trial court termi-
    nating their parental rights with respect to their minor child, B. They
    claimed that the trial court improperly concluded that they had failed
    to achieve a sufficient degree of personal rehabilitation as required by
    the applicable statute (§ 17a-112). They further claimed that the court
    failed to determine the needs of B before deciding whether they had
    failed to rehabilitate, and improperly found that termination of their
    parental rights was in the best interest of B. Held:
1. The trial court properly found that the respondent parents had failed to
    achieve sufficient personal rehabilitation so as to encourage the belief
    that they could assume a responsible position in the life of B within a
    reasonable time: although the parents claimed that the court erred in
    terminating their parental rights solely on the basis of their drug use
    and addiction, even though their drug use never caused them to provide
    inadequate care for B and they had stopped using drugs, the court based
    its finding that the parents failed to rehabilitate on multiple factors,
    which this court could not conclude were clearly erroneous, including
    the parents’ drug related arrests, their limited engagement in counseling
    and treatment, their lack of financial and housing independence, that
    their progress in addressing their addiction was outweighed by their
    prior pattern of drug use and other instances of bad parental judgment,
    and its determination that the parents were not fully credible because
    their testimony conflicted with testimony presented by the petitioner,
    the Commissioner of Children and Families; furthermore, even though
    the parents claimed that drug use was an insufficient basis to terminate
    parental rights, B was adjudicated neglected after the parents filed pleas
    of nolo contendere to allegations that B was permitted to live under
    conditions injurious to well-being, leaving the court at the adjudicatory
    phase only to determine whether the parents failed to rehabilitate.
2. The respondent parents could not prevail on their claim that the trial
    court failed to determine the needs of B before deciding whether they
    had failed to rehabilitate: the court correctly noted that, under § 17a-
    112, it was required to analyze the parents’ rehabilitative status as it
    related to the needs of B, and, thereafter, found that, after considering
    B’s need for a secure, permanent placement, the totality of circum-
    stances, and all statutory criteria, and having found by clear and convinc-
    ing evidence that reasonable efforts at reunification with the parents
    were made and that the parents were unwilling to benefit from those
    efforts, that grounds existed to terminate their parental rights for a
    failure to rehabilitate, and that it was in B’s best interest to terminate
    those rights, before terminating the parents’ parental rights; while it
    may have been clearer for the court to have stated B’s needs at the
    outset of the adjudicatory phase of its analysis, the court’s findings did
    not suggest that it failed to determine B’s needs before concluding that
    the parents failed to rehabilitate, particularly it is undisputed that, at
    times, some of the findings relevant to the analysis in the adjudicatory
    phase will be relevant and overlap with the dispositional phase.
3. The respondent parents’ claim that the trial court improperly found that
    termination of their parental rights was in the best interest of B was
    unavailing: the court made required findings under the factors set forth
    in § 17a-112 (k) before determining that termination of the parents’
    parental rights was in the best interest of B; given B’s age, the fact that
    B spent more than one-half of his life in foster care, and the court’s
    findings as to the parents’ failure to rehabilitate, this court could not
    conclude that the court’s findings as to B’s need for a permanent, safe
    and nurturing home and the parents’ inability to meet that need were
    clearly erroneous; moreover, if, as the parents contended, there was no
    evidence that B’s needs were not being met, credit belonged to the
    foster mother who was primarily responsible for meeting B’s needs, and
   the court’s finding that B’s needs were met by his foster mother was
   consistent with its findings that B needed stability and that termination
   of the parents’ parental rights was in B’s best interest.
   Argued December 10, 2019—officially released February 6, 2020**

                           Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of New London, Juvenile
Matters at Waterford, and tried to the court, Driscoll, J.;
judgment terminating the respondents’ parental rights,
from which the respondents appealed to this court.
Affirmed.
  Benjamin M. Wattenmaker, for the appellants
(respondents).
  Sara Nadim, assistant attorney general, with whom,
on the brief, were William Tong, attorney general, and
Benjamin Zivyon, assistant attorney general, for the
appellee (petitioner).
  James W. Auwood, for the minor child.
                         Opinion

   ALVORD, J. As the trial court aptly observed, ‘‘[t]his
is another sad case involving opiates and their invidious
harm to parents’ lives and families.’’ The respondents,
Jennifer L. (mother) and Brian P. (father), appeal from
the judgment of the trial court rendered in favor of the
petitioner, the Commissioner of Children and Families,
terminating their parental rights with respect to the
minor child, Brian P.1 On appeal, the respondents claim
that the court improperly (1) found that they had failed
to achieve a sufficient degree of personal rehabilitation,
(2) failed to determine the needs of Brian P. before
deciding whether they had failed to rehabilitate, and
(3) found that termination of their parental rights was
in the best interest of Brian P.2 We affirm the judgment
of the trial court.
   The following facts, which the court found by clear
and convincing evidence, and procedural history, are
relevant to this appeal. Brian P. was born to the respon-
dents in February, 2016. The respondents have been in
a relationship with one another since 2012, and were
engaged to be married at the time of Brian P.’s birth.
Prior to Brian P.’s birth, the father, a college graduate
with honors, decided against pursuing graduate school
to work, instead, full-time at a casino restaurant in New
London county. The father’s career initially was finan-
cially rewarding, enabling the respondents to purchase
a home in Rhode Island, two cars, and an engagement
ring for the mother. The father’s employment also pro-
vided him with access to illicit drugs, a feature of what
he labelled ‘‘the casino lifestyle.’’ (Internal quotation
marks omitted.) The father began with what he
described as recreational use of opiates, which led to an
addiction. The mother also became addicted to opiates.
The respondents’ addictions caused them to lose their
home, a car, and the mother’s engagement ring.
Together, they moved into the paternal grandmother’s
home while the father continued to work in casino
restaurants. Neither of the respondents sought treat-
ment for their addictions prior to Brian P.’s birth.
  During her pregnancy with Brian P., the mother tested
positive for benzodiazepines, opiates, and marijuana.
Upon his birth, Brian P.’s meconium tested positive for
opiates, but no symptoms of withdrawal were noted.
The Department of Children and Families (department)
became involved on the day following Brian P.’s birth.
The mother admitted her addiction to the department,
but the respondents did not admit to the department
that the father had substance abuse issues as well. The
department, the respondents, and the paternal grand-
mother, collectively, entered into a voluntary service
agreement. All parties agreed that Brian P. would
remain in the respondents’ custody while they resided
at the paternal grandmother’s home, that the mother
was not permitted to have any unsupervised contact
with Brian P., and that the mother would participate
in substance abuse treatment and counseling. No treat-
ment was recommended for the father because, at that
time, he had not admitted to having any substance
abuse issues.
   The mother’s participation in substance abuse treat-
ment was minimal and, after September, 2016, she
received no counseling and refused all urine screens.
On January 18, 2017, the department filed a neglect
petition on behalf of Brian P. The respondents appeared
in court on February 21, 2017, where they were advised
of their rights and appointed counsel. Following their
court appearance, between March and April, 2017, the
respondents had no contact with the department. On
April 25, 2017, the respondents entered pleas of nolo
contendere, and Brian P. was adjudicated neglected.
For the next six months, Brian P. remained in the
respondents’ custody under court-ordered protective
supervision. The respondents were given specific steps
to follow, including, inter alia, ‘‘that they engage in a
substance abuse evaluation, cooperate with any recom-
mended treatment, obtain and maintain sobriety, obey
the law, maintain an adequate income, and, in the moth-
er’s case, cooperate with counseling.’’
   Between May and early June, 2017, the respondents
were unresponsive to the overtures of the department.
On June 9, 2017,3 Brian P.’s disposition was modified,
and he was committed to the custody of the petitioner.
Brian P. has been in the care and custody of the peti-
tioner since then, living in the home of a nonrelative.
The respondents consistently and appropriately have
visited with Brian P. since his commitment to the cus-
tody of the petitioner. On June 14, 2017, the father
admitted to the department and his family that he had
been addicted to opiates for three years. At this time,
the respondents’ specific steps for reunification
remained as set.
  The mother was referred to the Connection Counsel-
ing Center (CCC) for regular, individual counseling in
February, 2017. The mother failed to attend her intake
appointment scheduled for March 7, 2017, and never
engaged in counseling at CCC. The department unsuc-
cessfully encouraged the mother to engage in individual
counseling between August, 2017 and January, 2018. On
January 19, 2018, the department referred the mother
to Sound Community Services (SCS) for counseling.
The mother did not schedule an intake appointment
until February 27, 2018, and she failed to appear at the
March 6, 2018 appointment that she had scheduled.
   The mother did engage in limited treatment at The
Journey to Hope, Health and Healing, Inc. (The Journey)
in Rhode Island. The mother’s therapist at The Journey
provided a letter that reported that the mother was
open and honest and committed to recovery, but the
letter did not indicate that the mother was addressing
any of her underlying mental health concerns, that she
had made substantial progress in recovery or that she
was in long-term or permanent remission. Between
June 26, 2017 and February 19, 2018, the mother submit-
ted to twenty-eight urine screens at The Journey. Ten
tested positive for illicit substances, including six for
the opiate fentanyl.
  From August, 2017 to January, 2018, the department
recommended to the father, as it had to the mother,
that he attend regular, individual counseling. The father
agreed with the department’s recommendation and was
provided with referrals to area providers, but he did
not schedule an intake appointment. On January 19,
2018, the department referred the father to SCS for
counseling. The father, like the mother, did not schedule
an appointment until February 27, 2018, and failed to
appear at his appointment scheduled for March 6, 2018.
   The father eventually began individual counseling on
May 22, 2018. The father’s therapist, Timothy Cormier,
testified at trial that the father was making great prog-
ress on his substance abuse issues and that he was
testing negative for drugs. The father reported to Cor-
mier that he was overcoming his cravings. The father,
however, misrepresented to Cormier that that he was
working as a waiter. In actuality, in November, 2017,
the father had been terminated from his restaurant
employment due to substance abuse issues. After his
firing, the father began working at another casino res-
taurant where he remained until he voluntarily left that
employment in June, 2018. The father insisted that he
could return to his previous employer if he so wished,
but his employer testified that, while he would readily
consider hiring the father again, there was no guarantee
of employment. The father’s employer provided a posi-
tive review of the father’s work skills and motivation.
   Between June 19, 2017 and February 23, 2018,4 the
father submitted to thirty-one drug screens. Sixteen
of those screens were positive for illicit substances,
including many for fentanyl. The father had multiple
negative drug tests after he began individual counseling
in May, 2018. The father, however, did test positive
for marijuana in an August, 2018 drug screen. When
explaining the positive drug test, the father claimed that
he had last used marijuana in late April or on May 1,
2018. The father’s own expert, however, cast doubt on
that claim by opining that, on the basis of the hair test,
the father had last ingested marijuana no earlier than
late June, 2018.
   On September 25, 2017, the mother was arrested and
charged with possession of heroin after a police officer
in an unmarked police vehicle observed her engaging
in a drug transaction in a commercial parking lot. The
mother told police that she was buying the drugs for
the father. The drugs purchased by the mother tested
positive for fentanyl. As a resolution to the charges, the
mother was given an opportunity to participate in a
diversionary program by the criminal court, but, as of
the date of trial on the termination petition, she had
not satisfied her obligations under that program. The
respondents did not tell the department about the moth-
er’s arrest. The department learned of it through a rou-
tine criminal background check in February, 2018.
When the department approached the mother about
the arrest, she acknowledged it but misrepresented the
facts of the arrest in an effort to minimize its nature.
  On March 29, 2018, the respondents were stopped by
the police while driving the mother’s car in Rhode Island
because the father was not wearing a seatbelt. The
respondents consented to a search of the vehicle, which
led to the discovery of marijuana and prescription medi-
cine for which neither of the respondents possessed a
prescription. Narcotics also were discovered hidden on
the mother’s person. The father testified that he had
told the police that all of the drugs found were his in
an effort to protect the mother and because they had
advised him that he would not be arrested if he agreed
to assist them as a confidential informant. The respon-
dents did not report the matter to the department for
approximately one month, and, when the incident was
reported to the department, the father stated that he
had received a ticket for possession of marijuana but
did not disclose that the mother was present and that
narcotics were found on her person. As of the date of
the trial in this matter, felony drug charges were still
pending against the father in Rhode Island.
   On May 22, 2018, the petitioner filed a petition to
terminate the respondents’ parental rights pursuant to
General Statutes § 17a-112 (j) (3) (B) (i) for their failure
to achieve a degree of personal rehabilitation that would
encourage the belief that, within a reasonable time,
considering the age and needs of Brian P., they could
assume a responsible position in the life of Brian P. A
trial on the petition was held on December 13, 14, and
17, 2018, and January 3, 2019.
   On May 3, 2019, the court, Driscoll, J., issued a memo-
randum of decision terminating the respondents’ paren-
tal rights. In the adjudicatory phase,5 the court found
by clear and convincing evidence that ‘‘the department
ha[d] proven . . . that it made reasonable efforts to
reunify the child with the [respondents], that the
[respondents] [we]re unwilling or unable to benefit
from those efforts, and [that] the [respondents] ha[d]
failed to rehabilitate as alleged.’’ Though the court
found ‘‘laudatory the [respondents’] recent efforts to
address their addiction, and their expressed desire to
beat their addiction,’’ it also found that those efforts
were ‘‘too little and too late, and [that it could not]
conclude that their most recent sobriety [was] long-
term.’’
  In the dispositional phase; see footnote 5 of this opin-
ion; the court considered the seven statutory factors
of § 17a-112 (k)6 before finding ‘‘by clear and convincing
evidence that termination of [the respondents’] parental
rights [was] in Brian [P.’s] best interests.’’ On May 3,
2019, the court terminated the respondents’ parental
rights and appointed the petitioner as Brian P.’s statu-
tory parent. On June 7, 2019, the respondents filed this
appeal. Additional facts will be set forth as necessary.
                              I
  The respondents first claim that the court improperly
concluded that they had failed to rehabilitate. Specifi-
cally, the respondents argue that it was error for the
court ‘‘to terminate [their] parental rights based solely
on their drug use and addiction where, as here, their
drug use has never caused [them] to provide inadequate
care for [Brian P.], [Brian P.] has never suffered any
harm, and [they] have stopped using drugs altogether.’’
We disagree.
   We begin by setting forth the established principles
of law and the standard of review. ‘‘The trial court is
required, pursuant to § 17a-112, to analyze the [parent’s]
rehabilitative status as it relates to the needs of the
particular child, and further . . . such rehabilitation
must be foreseeable within a reasonable time. . . . The
statute does not require [a parent] to prove precisely
when [he or she] will be able to assume a responsible
position in [his or her] child’s life. Nor does it require
[him or her] to prove that [he or she] will be able to
assume full responsibility for [his or her] child, unaided
by available support systems. It requires the court to
find, by clear and convincing evidence, that the level
of rehabilitation [he or she] has achieved, if any, falls
short of that which would reasonably encourage a belief
that at some future date [he or she] can assume a
responsible position in [his or her] child’s life. (Citations
omitted; internal quotation marks omitted.) In re Shane
M., 318 Conn. 569, 585–86, 122 A.3d 1247 (2015). ‘‘Per-
sonal rehabilitation as used in [§ 17a-112 (j) (3) (B) (i)]
refers to the restoration of a parent to his or her former
constructive and useful role as a parent. . . . [I]n
assessing rehabilitation, the critical issue is not whether
the parent has improved [his or her] ability to manage
[his or her] own life, but rather whether [he or she] has
gained the ability to care for the particular needs of the
child at issue.’’ (Citations omitted; internal quotation
marks omitted.) In re Leilah W., 166 Conn. App. 48,
67–68, 141 A.3d 1000 (2016).
   ‘‘[The] completion or noncompletion [of the specific
steps], however, does not guarantee any outcome. . . .
Accordingly, successful completion of expressly articu-
lated expectations is not sufficient to defeat a depart-
ment claim that the parent has not achieved sufficient
rehabilitation.’’ (Citation omitted; internal quotation
marks omitted.) In re Shane M., supra, 318 Conn. 587.
Whereas, during the adjudicatory phase of a termination
proceeding, the court is generally ‘‘limited to consider-
ing events that precede the date of the filing of the
petition or the latest amendment to the petition, also
known as the adjudicatory date,’’ it ‘‘may rely on events
occurring after the [adjudicatory] date . . . when con-
sidering the issue of whether the degree of rehabilita-
tion is sufficient to foresee that the parent may resume
a useful role in the child’s life within a reasonable time.’’
(Internal quotation marks omitted.) In re Leilah W.,
supra, 166 Conn. App. 69.
   ‘‘A conclusion of failure to rehabilitate is drawn from
both the trial court’s factual findings and from its
weighing of the facts in assessing whether those find-
ings satisfy the failure to rehabilitate ground set forth in
§ 17a-112 (j) (3) (B). Accordingly . . . the appropriate
standard of review is one of evidentiary sufficiency,
that is, whether the trial court could have reasonably
concluded, upon the facts established and the reason-
able inferences drawn therefrom, that the cumulative
effect of the evidence was sufficient to justify its [ulti-
mate conclusion]. . . . When applying this standard,
we construe the evidence in a manner most favorable
to sustaining the judgment of the trial court.’’ (Emphasis
in original; internal quotation marks omitted.) In re
Shane M., supra, 318 Conn. 587–88. ‘‘We will not disturb
the court’s subordinate factual findings unless they are
clearly erroneous. . . . A factual finding is clearly erro-
neous when it is not supported by any evidence in the
record or when there is evidence to support it, but
the reviewing court is left with the definite and firm
conviction that a mistake has been made.’’ (Citation
omitted; internal quotation marks omitted.) In re
Bianca K., 188 Conn. App. 259, 268–69, 203 A.3d
1280 (2019).
   The court, in its memorandum of decision, based its
finding that the respondents had failed to rehabilitate
on multiple factors and not, as the respondents argue,
solely on the basis of their drug use and addiction.
The court found relevant the respondents’ drug related
arrests, their limited engagement in counseling and
treatment, their insufficient independence in their
finances and housing, and their lack of credibility.
   To be sure, the respondents’ drug use was a primary
focus of the court’s analysis. The court detailed the
respondents’ many positive drug tests between June,
2017 and February, 2018. The court also noted the
father’s August, 2018 hair test that was positive for
marijuana.7 The respondents argue that despite testi-
mony of the mother and the father that they stopped
all drug use as of April, 2018, and June, 2018, respec-
tively, the court, instead, ‘‘relie[d] heavily upon uncon-
firmed urine screens submitted by the [respondents]
between June, 2017 and February, 2018.’’8 Relatedly,
the respondents argue that the court ‘‘entirely ignore[d]
all of the [respondents’] drug test results since Febru-
ary, 2018.’’ We do not see any fault in the court consider-
ing the respondents’ numerous positive urine screens
prior to the filing of the termination of parental rights
petition on May 22, 2018, and, thus, during the adjudica-
tory phase. See In re Leilah W., supra, 166 Conn. App.
69. In addition, these tests, taken after the respondents
were provided with specific steps for reunification,
including a requirement to ‘‘[n]ot use illegal drugs,’’ are
relevant to whether those steps were followed. We also
do not agree with the respondents’ characterization that
the court ignored their drug test results after February,
2018. The court acknowledged and found ‘‘laudatory the
[respondents’] recent efforts to address their addiction’’
and ‘‘their most recent sobriety.’’ This statement shows
that the court considered the progress made by the
respondents in their rehabilitation. That progress, how-
ever, was outweighed by the respondents’ prior pattern
of drug use, as evidenced by their positive urine screens,
and their other instances of bad parental judgment, as
described subsequently in this opinion, which led the
court to conclude that the progress would not last ‘‘long-
term.’’ We cannot conclude that any of these findings
were clearly erroneous. See In re Shane M., supra, 318
Conn. 593 (‘‘[a]lthough the respondent encourages us
to focus on the positive aspects of his behavior and to
ignore the negatives, we will not scrutinize the record
to look for reasons supporting a different conclusion
than that reached by the trial court’’); see also In re
Luis N., 175 Conn. App. 271, 304–305, 165 A.3d 1270
(trial court’s conclusion that respondent failed to
achieve sufficient personal rehabilitation affirmed on
appeal because, despite six month period of sobriety
prior to end of trial, respondent’s pattern of substance
abuse, including during termination proceedings, was
supported by sufficient evidence), cert. denied, 327
Conn. 958, 172 A.3d 203 (2017).
   As stated previously, the court also relied on the
respondents’ drug related arrests to find that they had
failed to rehabilitate. The court found that the mother
was arrested for possession of heroin on September,
25, 2017, and that the father faced felony drug charges
as a result of the March 29, 2018 traffic stop. Not only
did both of these incidents violate the respondents’
specific step to ‘‘[n]ot get involved with the criminal
justice system,’’ but they both also involved illegal
drugs, which the respondents were forbidden from
using. Moreover, the court found that the respondents
were not forthright with the department about these
incidents and that, at trial, they ‘‘professed ignorance’’
or testified in ‘‘conflicting and implausible ways’’ that
‘‘cast grave doubts on their credibility.’’
   The respondents argue that, ‘‘[i]f the law in this juris-
diction provides that the courts cannot terminate the
respondents’ parental right on the basis of incarcera-
tion, then the trial court may not do so on the basis of
arrests where, as in this case, they have never been
incarcerated.’’ We first note that the court did not base
its finding that the respondents failed to rehabilitate
only on their drug related arrests. Instead, the respon-
dents’ arrests were one of the factors that the court
deemed relevant. Because one of the respondents’ spe-
cific steps for reunification was to ‘‘[n]ot get involved
with the criminal justice system,’’ we determine that
the court properly relied on the respondents’ arrests,
among other factors, to find that they had failed to reha-
bilitate.
  The court also cited the respondents’ limited engage-
ment in regular, individual counseling and in treatment,
and their lack of financial and housing independence
to support its finding that the respondents had failed
to rehabilitate. The court found that the mother had no
counseling after September, 2016, and that her partici-
pation in treatment was limited. The court found that
the father was slow to engage in individual counseling—
not doing so until May 22, 2018—despite the depart-
ment’s encouragement to seek counseling since at least
August, 2017. Furthermore, the court found that, due
to the father’s decision to leave work, the respondents
lacked ‘‘adequate, independent, legal income.’’ The
court found that the respondents’ housing was through
the ‘‘good graces’’ of the paternal grandmother, where
the respondents had lived for years while drug addicted,
and that the respondents were contributing only some
money toward that housing from an employment settle-
ment received by the father.9 These findings were not
clearly erroneous.
    Lastly, the court stated that its ‘‘conclusion is based
in part upon the court’s observation of the demeanor
of the [respondents] while testifying. As noted, the court
did not find them fully credible. They were evasive, or
attempted to rationalize, or minimize their drug arrests,
and any perceived negative behaviors.’’ We do not dis-
turb the court’s credibility determinations on appeal.
See, e.g., In re Baciany R., 169 Conn. App. 212, 225,
150 A.3d 744 (2016) (‘‘[w]e defer to the trier of fact’s
assessment of the credibility of the witnesses based on
its firsthand observation of their conduct, demeanor
and attitude’’ [internal quotation marks omitted]). At
oral argument before this court, counsel for the respon-
dents argued that their credibility was not relevant to
their failure to rehabilitate. There was nothing improper
about the court factoring the respondents’ credibility
into its analysis because the respondents testified on
their own behalf and did so in ways that conflicted
with testimony presented by the petitioner. See In re
Santiago G., 154 Conn. App. 835, 857, 108 A.3d 1184
(‘‘the trial judge is the sole arbiter of the credibility
of the witnesses and the weight to be given specific
testimony’’ [internal quotation marks omitted]), aff’d,
318 Conn. 449, 121 A.3d 708 (2015).
  The respondents argue that ‘‘evidence that [they]
used drugs, standing alone, is insufficient to terminate
their parental rights without an evidentiary showing
that [they] failed to provide adequate care for [Brian
P.], or that [Brian P.] has ever suffered physical or
psychological harm.’’ We disagree. First, we reiterate
that the respondents’ drug use was not the sole basis
on which the court found that they had failed to rehabili-
tate. Second, Brian P. already had been adjudicated
neglected on April 25, 2017, after the respondents
entered pleas of nolo contendere to allegations that he
was ‘‘permitted to live under conditions, circumstances
or associations injurious to well-being.’’ See General
Statutes § 46b-120 (4) (C). Thus, at the adjudicatory
phase, the court was left only to determine whether
the respondents had failed to achieve such degree of
personal rehabilitation as would encourage the belief
that within a reasonable time, considering the age and
needs of Brian P., they could assume a responsible
position in the life of Brian P.’’ See General Statutes
§ 17a-112 (j) (3) (B); see also In re Shane M., supra,
318 Conn. 585–86. For the reasons stated in part II of
this opinion, we conclude that the court did consider
the particular needs of Brian P. in its discussion of the
adjudicatory phase of the petition.
  We recognize, as did the trial court, that the respon-
dents made efforts to address their addictions. We can-
not, however, conclude that there was insufficient evi-
dence to support the court’s finding that they had failed
to achieve sufficient personal rehabilitation so as to
encourage the belief that the respondents could assume
a responsible position in the life of Brian P. within a
reasonable time.10
                              II
   The respondents next claim that the ‘‘court erred as
a matter of law because its memorandum of decision
failed to make a finding regarding the particular needs
of the child in this case, Brian P., before it found that [the
respondents] failed to rehabilitate within the meaning of
. . . § 17a-112 (j).’’ (Emphasis in original.) We disagree.
   We begin by setting forth the standard of review.
‘‘The interpretation of a trial court’s judgment presents
a question of law over which our review is plenary.
. . . As a general rule, judgments are to be construed
in the same fashion as other written instruments. . . .
The determinative factor is the intention of the court
as gathered from all parts of the judgment. . . . Effect
must be given to that which is clearly implied as well
as to that which is expressed. . . . The judgment
should admit of a consistent construction as a whole.
. . . If there is ambiguity in a court’s memorandum of
decision, we look to the articulations that the court
provides.’’ (Internal quotation marks omitted.) In re
James O., 322 Conn. 636, 649, 142 A.3d 1147 (2016).
  Section 17a-112 (j) (3) (B) requires the court to find
by clear and convincing evidence that a parent has
‘‘failed to achieve such degree of personal rehabilitation
as would encourage the belief that within a reasonable
time, considering the age and needs of the child, such
parent could assume a responsible position in the life
of the child . . . .’’ ‘‘Therefore, the trial court must
first determine the needs of the particular child before
determining whether a parent has achieved a sufficient
rehabilitative status to meet those needs.’’ In re James
O., supra, 322 Conn. 650. In its memorandum of deci-
sion, the court indicated that it did consider the needs
of Brian P. before determining that the respondents had
failed to rehabilitate.
   First, the court correctly cited to In re Shane M.,
supra, 318 Conn. 585–86, for the standard relevant to
a termination of parental rights petition, stating that,
under § 17a-112, it must ‘‘analyze the [respondents’]
rehabilitative status as it relates to the needs of the
particular child . . . .’’ Second, the court stated early in
its memorandum of decision that Brian P.’s ‘‘meconium
was positive for opiates, but no symptoms of with-
drawal were noted,’’ thereby implying that Brian P. had
no unique needs stemming from his birth. Later in its
opinion, the court made that point expressly by stating
that Brian P. ‘‘is a happy, healthy child with no special
needs or issues, other than those shared by all children,
that is, the need for a permanent, safe, supportive, nur-
turing home.’’11 Lastly, the court summarized its findings
by stating that, ‘‘after due consideration of [Brian P.’s]
need for a secure, permanent placement, and the total-
ity of the circumstances, and having considered all stat-
utory criteria, and having found by clear and convincing
evidence that reasonable efforts at reunification with
[the respondents] were made and that father and
mother were unwilling to benefit from those efforts,
and that grounds exist to terminate [the respondents’]
parental rights for a failure to rehabilitate as alleged,
and that is in the child’s best interest do so,’’ before
ordering the respondents’ parental rights terminated.
(Emphasis added.)
  The court’s findings that Brian P. is a ‘‘happy, healthy
child with no special needs or issues’’ and that he has
a ‘‘need for a secure, permanent placement’’ were
expressed in the dispositional phase of its analysis,
which would support the respondents’ contention that
the court did not consider the needs of Brian P. before
concluding that they had failed to rehabilitate. While
we acknowledge it may be more clear for a trial court
to explicitly state the needs of the minor child at the
outset of the adjudicatory phase of its analysis, we do
not agree that the order of the court’s findings in this
case suggests that the court had failed to determine
Brian P.’s needs before concluding that the respondents
had failed to rehabilitate. It cannot be disputed that, at
times, some of the findings relevant to the analysis
in the adjudicatory phase will also be relevant to and
overlap with the analysis of the dispositional phase,
and vice versa. See In re Malachi E., 188 Conn. App.
426, 437–38, 204 A.3d 810 (2019) (concluding that, in
dispositional phase, trial court need not ‘‘blind itself
to any parental deficiencies that also were considered
during the adjudicatory phase’’ because ‘‘the determina-
tions made in the adjudicatory and dispositional phases
may often be so intertwined that the former leads
almost inexorably to the latter’’ [internal quotation
marks omitted]). This is a case in which the court found
that Brian P. had no special needs in the dispositional
phase of its analysis, which is a finding that would
apply with equal force in the adjudicatory phase of its
analysis. Accordingly, we conclude that the court was
considerate of the needs of Brian P. as it determined
whether the respondents had failed to rehabilitate. See
In re James O., supra, 322 Conn. 649 (‘‘Effect must be
given to that which is clearly implied as well as to that
which is expressed. . . . If there is ambiguity in a
court’s memorandum of decision, we look to the articu-
lations that the court provides.’’ [Internal quotation
marks omitted.]).
                            III
  Lastly, the respondents claim that the court errone-
ously found that termination of their parental rights
was in the best interest of Brian P. We disagree.
   We first set forth the relevant principles and the stan-
dard of review. ‘‘In the dispositional phase of a termina-
tion of parental rights hearing, the emphasis appropri-
ately shifts from the conduct of the parent to the best
interest of the child. . . . It is well settled that we will
overturn the trial court’s decision that the termination
of parental rights is in the best interest of the [child]
only if the court’s findings are clearly erroneous. . . .
The best interests of the child include the child’s inter-
ests in sustained growth, development, well-being, and
continuity and stability of [his or her] environment.
. . . In the dispositional phase of a termination of
parental rights hearing, the trial court must determine
whether it is established by clear and convincing evi-
dence that the continuation of the [respondents’] paren-
tal rights is not in the best interest of the child. In
arriving at this decision, the court is mandated to con-
sider and make written findings regarding seven statu-
tory factors delineated in [§ 17a-112 (k)]. . . . The
seven factors serve simply as guidelines for the court
and are not statutory prerequisites that need to be
proven before termination can be ordered. . . . There
is no requirement that each factor be proven by clear
and convincing evidence.’’ (Footnote omitted; internal
quotation marks omitted). In re Joseph M., 158 Conn.
App. 849, 868–69, 120 A.3d 1271 (2015).
  The court considered and made findings under each
of the seven statutory factors of § 17a-112 (k) before
determining that, under the totality of the circum-
stances, a termination of the respondents’ parental
rights was in the best interest of Brian P. The respon-
dents assert that a number of the court’s findings made
in its best interest of the child analysis were clearly
erroneous. We are not convinced.
   The respondents argue that the court’s finding that
they ‘‘did not provide Brian [P.] with a ‘safe, supportive,
nurturing home’ ’’ was clearly erroneous because ‘‘the
petitioner admitted at trial that there was never any
concern that the [respondents] were unable to provide
adequate care for their child.’’ The respondents further
contend that the court’s finding that Brian P. ‘‘requires
a ‘permanent’ home, and that denying him ‘the perma-
nency to which he is entitled would not be in his best
interests,’ ’’ was clearly erroneous because the court
‘‘cite[d] to no evidence to show that the child felt that
his current situation lacked permanency, or that the
child would suffer adverse results should he remain in
foster care for some additional period prior to reunifica-
tion.’’ The trial court found that ‘‘Brian [P.] is a happy,
healthy child with no special needs or issues, other than
those shared by all children, that is, the need for a
permanent, safe supportive, nurturing home.’’ The court
also found that Brian P. had ‘‘been in foster care for
over half his life, while [the respondents] struggled
greatly with their addiction, and there is no reasonable
foreseeability that their addiction will be addressed per-
manently.’’ Given Brian P.’s age, the amount of time he
has spent in foster care—more than one-half of his life-
—and the court’s findings as to the respondents’ failure
to rehabilitate—as detailed in part I of this opinion—
we cannot conclude that the court’s findings as to Brian
P.’s need for a ‘‘permanent, safe, supportive, nurturing
home’’ and the respondents’ inability to meet that need
were clearly erroneous. See In re Anthony H., 104 Conn.
App. 744, 767, 936 A.2d 638 (2007) (‘‘[o]ur appellate
courts have recognized that long-term stability is critical
to a child’s future health and development’’ [internal
quotation marks omitted]), cert. denied, 285 Conn. 920,
943 A.2d 1100 (2008); In re Victoria B., 79 Conn. App.
245, 263, 829 A.2d 855 (2003) (trial court’s findings as
to best interest of child were not clearly erroneous when
much of child’s short life had been spent in custody of
commissioner and child needed stability and perma-
nency in her life).
   The respondents contend that, because there is no
evidence that Brian P.’s needs are not being met, the
court’s findings are clearly erroneous. This argument
ignores the court’s findings that Brian P. has lived more
than one-half of his life in foster care and that ‘‘[Brian
P.] looks to [his] foster mother to meet his needs . . . .’’
If there is no evidence that Brian P.’s needs are not
being met, credit belongs to the foster mother who has
been primarily responsible for meeting those needs.
The court’s finding that Brian P.’s needs are being met
by his foster mother is consistent with both its finding
that he is in need of stability and its conclusion that
termination of the respondents’ parental rights is in his
best interest.
   The respondents also argue that the court ‘‘com-
pletely failed to consider the detrimental effect of
removing [Brian P.] from his parents and grandparents,
with whom he shares a close bond.’’ The court did not
overlook the bond between Brian P. and the respon-
dents. Rather, the court stated that Brian P. ‘‘knows
and loves [the respondents], and is loved by them.
Parental love does not equate with parental compe-
tence, which in this case requires complete sobriety.’’
This statement reflects that the court appreciated the
bond between Brian P. and the respondents but, never-
theless, concluded that it was in his best interest to
terminate the respondents’ parental rights. See In re
Anthony H., supra, 104 Conn. App. 765–66 (‘‘[o]ur
courts consistently have held that even when there is
a finding of a bond between [a] parent and a child, it
still may be in the child’s best interest to terminate
parental rights’’ [internal quotation marks omitted]).12
We cannot conclude from our review of the record that
this finding was clearly erroneous.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** February 6, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     Brian P. is the name of both the father and the minor child. Throughout
this opinion, only the minor child will be referred to as Brian P.
   2
     Pursuant to Practice Book §§ 67-13 and 79a-6 (c), the attorney for Brian
P. filed a statement adopting in its entirety the brief filed by the petitioner.
   3
     The trial court’s memorandum of decision states that Brian P. had his
disposition changed and was committed to the custody of the petitioner on
June 19, 2017, but that date seems to have been a scrivener’s error. Those
developments occurred on June 9, 2017.
   4
     The court’s memorandum of decision states that the father submitted
to drug tests ‘‘between June 19, 2017 and February 23, 2015 . . . .’’ Reference
to the year 2015 appears to be a scrivener’s error.
   5
     ‘‘Proceedings to terminate parental rights are governed by § 17a-112.
. . . Under § 17a-112, a hearing on a petition to terminate parental rights
consists of two phases: the adjudicatory phase and the dispositional phase.
During the adjudicatory phase, the trial court must determine whether one
or more of the . . . grounds for termination of parental rights set forth in
§ 17a-112 [(j) (3)] exists by clear and convincing evidence. . . . If the trial
court determines that a statutory ground for termination exists, then it
proceeds to the dispositional phase. During the dispositional phase, the trial
court must determine whether termination is in the best interests of the
child. . . . The best interest determination also must be supported by clear
and convincing evidence.’’ (Citation omitted; internal quotation marks omit-
ted.) In re Shane M., 318 Conn. 569, 582–83 n.12, 122 A.3d 1247 (2015).
   6
     General Statutes § 17a-112 (k) states: ‘‘Except in the case where termina-
tion of parental rights is based on consent, in determining whether to termi-
nate parental rights under this section, the court shall consider and shall
make written findings regarding: (1) The timeliness, nature and extent of
services offered, provided and made available to the parent and the child
by an agency to facilitate the reunion of the child with the parent; (2)
whether the Department of Children and Families has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
   7
     The respondents argue that the court improperly relied on the father’s
marijuana use after he ceased using opiates because, in doing so, it ‘‘fail[ed]
to recognize that General Statutes § 21-279a, which took effect in 2011,
decriminalized the possession of small amounts of marijuana.’’ We disagree.
Although § 21-279a did decriminalize small amounts of marijuana, it remains
illegal. See State v. Dudley, 332 Conn. 639, 650, 212 A.3d 1268 (2019). Section
21a-279a also did not proscribe a court from weighing an individual’s mari-
juana use against that individual when considering a termination of parental
rights petition, like the one in this case, that alleges a failure to rehabilitate
from drug abuse issues. Moreover, there was nothing improper about the
court considering the father’s marijuana use because one of the specific
steps that the respondents were required to follow for reunification was to
‘‘[n]ot use illegal drugs . . . .’’ See In re Anaishaly C., 190 Conn. App. 667,
684, 213 A.3d 12 (2019).
   8
     The respondents highlight the ‘‘uncontradicted expert testimony’’ of Ilie
Saracovan, a drug testing expert, who testified that urine screens are not
valid, final results for drug tests without additional confirmation tests, to
argue that the court’s ‘‘reliance on these unconfirmed drug screens, without
more, is clearly erroneous.’’ The respondents have not pointed to any author-
ity to support their proposition that a court is barred from considering
positive urine screens that have not been confirmed by what Saracovan
described as ‘‘instrumental analysis where very, very sophisticated instru-
mentation is used.’’ To the contrary, our case law is replete with myriad
examples of courts relying on such urine screens in termination of parental
rights cases. See, e.g., In re Briana G., 183 Conn. App. 724, 731, 193 A.3d
1283 (2018); In re Kaitlyn A., 118 Conn. App. 14, 19, 28, 982 A.2d 253 (2009);
In re Ryan R., 102 Conn. App. 608, 622, 624–25, 926 A.2d 690, cert. denied,
284 Conn. 923, 933 A.2d 724, and cert. denied, 284 Conn. 924, 933 A.2d
724 (2007).
   9
     The respondents argue that the court impermissibly ‘‘appears to add
several requirements to [their] specific steps that were not part of the original
court order,’’ including that (1) they ‘‘were required to find independent
housing as a requirement for reunification,’’ (2) they ‘‘had an obligation to
challenge [the department’s] right to reduce their visitation privileges,’’ and
(3) their ‘‘failure to enter a methadone program suggested by [the depart-
ment] is evidence of their failure to rehabilitate.’’ We disagree.
   With respect to the alleged first additional step, given that the respondents
were addicted to opiates while residing at the paternal grandmother’s home,
it was not clearly erroneous for the court to conclude that the respondents
were not maintaining adequate housing, which was a previously ordered
step for them to follow.
   We do not agree that the court added an alleged second additional step
when it stated that they had not contested the reduction of their visitation
with Brian P. We read the court’s statement as an explanation that, in light
of the respondents’ failure to challenge the department’s decision to reduce
their visitation, it could base its own findings on the department’s underlying
justification for that decision, namely, that Brian P. displayed adverse behav-
ioral effects when the respondents’ visits with him were more frequent.
   Turning to the third specific step allegedly added, we do not agree that
the court required the respondents to enter a methadone program selected
by the department. Instead, the court’s statement that the respondents ‘‘did
not enter [a methadone] program to which [the department] referred them’’
appears to correspond with its expressed concerns about the respondents’
inconsistent engagement in counseling and treatment, and their lack of
credibility. Given the court’s stated concerns, it was not clearly erroneous
for it to view with disfavor the decision of the respondents to select their
own methadone clinic in the first place.
   10
      The respondents argue that the court’s finding that their efforts to
rehabilitate were ‘‘too little and too late’’ was belied by the department’s
own statements in 2018. In particular, the respondents claim that on April
27, 2018, a department employee told them ‘‘that if they stayed clean of
drugs and engaged in counseling, then they could ‘actually reunify with
Brian [P.].’ ’’ The respondents also claim that, on July 3, 2018, the father’s
therapist was told that the termination of parental rights petition could still
be withdrawn and Brian P. could be returned to the respondents if they
stopped using drugs. The court heard the testimony regarding both of these
statements, but, nevertheless, concluded that, under the totality of the cir-
cumstances, the respondents had failed to rehabilitate. We conclude that
there was sufficient evidence to support that finding.
   11
      At oral argument before this court, the respondents’ counsel argued
that, because Brian P. did not have any special needs, the respondents would
not need to be ‘‘as up to speed.’’ We disagree. A child, particularly one of
Brian P.’s age, invariably requires the attention of a sober and responsible
parent regardless of whether that child has identified special needs.
   12
      The respondents state that the termination of the respondents’ parental
rights will also result in a permanent severance of Brian P.’s strong bond
with his four grandparents, seeming to argue that this was a factor that the
court should have considered. This bond is not a consideration that is
encompassed in any of the seven statutory factors found in § 17a-112 (k).
Therefore, the court’s failure to consider it was not clearly erroneous.